DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/02/2019 and 7/23/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 12 recites the limitation "silica-based polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 12 nor claim 1 from which claim 12 depends introduce a silica-based polymer.  
Additionally, claim 12 recites the phrase “to the exclusion of a binding agent” which renders the claim indefinite.  It is unclear whether the phrase in question limits the EPDM material of the pellet from comprising a component which may be interpreted as being a binding agent, or whether the phrase excludes pellets comprising a binder coating prior to being coated with the claimed silica-based powder, or whether the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravishankar et al., US 2007/0129514 (“Ravishankar”) in view of Long et al., US 6,517,335 (“Long”), Karg, US 4,233,365 (“Karg”) and Barry et al., US 2,639,808 (“Barry”).  PPG-HiSil, LO-VEL, and SILENE Precipitated Silicas from PPG available online at http:/www.ppgsilica.com/getmedia/ce31e295-e5a6-4e30-b873-4af9178ca966/PPG_Hi-Sil_Lo-Vel-Silene_GPSRIS_0318.aspx on 9 August 2018 (“PPG 1”)(copy provided herewith) is relied upon as an evidentiary reference for claims 1 and 9-13.  Hi-Sil 200 Series Rubber Reinforcing Silica Product from PPG available online at http:// www.ppgsilica.com/getmedia/24c1f42f-116c-47fb-8c94-dc13c49b8b89/HiSil200SeriesBrochure.pdf.aspx on 9 August 2018 (“PPG 2”)(copy provided herewith) is relied upon as an evidentiary reference for claims 10 and 11.
Regarding clam 1, Ravishankar discloses a process comprising packaging an ethylene/propylene/diene polymer (EPDM) resin wherein the EPDM resin is formed into pellets, dried, and packaged [abstract, 0002, 0029]. The EPDM resin comprises from 40 to 80 wt% of ethylene monomer [0008-0009] which overlaps, and therefore renders obvious, the claimed amount of ethylene (see MPEP 2144.05).  
Ravishankar is silent regarding the residual moisture content of the pellet, coating the pellets with a silica-based powder, and sealing the pellets in a bag made from a flexible polymeric film. 
Long teaches a method of dewatering elastomeric resins including EPDM resins wherein the method comprises controlling the moisture content of the resin based on the resin’s moisture content within an extruder barrel (abstract, col. 1 lines 10-col. 2 line 18). The method allows for production of elastomeric resin products which exhibits a superior finish (col. 1 lines 22-26). Long teaches that it is preferable to reduce the water content of the elastomeric resin so as to range from 0 to 2wt% (col. 5 lines 36-48).
Karg teaches a method of keeping elastomeric rubber particles free flowing in order to provide more efficient packaging, handling, and molding characteristics (col. 1 lines 10-16, col. 3 lines 27-34).  The elastomeric rubber may be EPDM (col. 2 lines 25-53).  The method comprises treating the surface (i.e. coating) of dried elastomer rubber particles by mixing the particle in a mixing device with a combination of a finely divided portioning agent and a resinous material that fibrillates when worked at elevated temperatures (col. 3 lines 22-50, col. 4 lines 18-46, claim 1).  The portioning agent may be, inter alia
Barry teaches a process of packaging synthetic rubber (i.e. elastomeric resins) by placing them in a sealed polyethylene bag (col. 1 line 3-col. 4 line 15).  Barry teaches that polyethylene is a good material for packaging rubbers because it is strong, lightweight, flexible, and exhibits moisture proofness (col. 3 lines 40-44). 
Ravishankar and Long are both directed towards EPDM resins. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have watered the EPDM resin of the pellets of Ravishankar such that the pellets have a moisture content of from 0 to 2 wt% according to the method taught by
Long in order to arrive an EPDM resin pellets which exhibits a superior finish. 
Ravishankar and Karg are both directed towards EPDM resins. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have treated the EPDM resin pellets of Ravishankar with the combination of a finely divided partitioning agent and a resinous material that fibrillates when worked at elevated temperatures taught by Karg in order to produce EPDM pellets having more efficient packaging, handling, and molding characteristics. 
Ravishankar and Barry are both directed towards synthetic elastomer resins. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have packaged the EPDM pellets taught by Ravishankar by sealing them in a polyethylene bag as taught by Barry in order to provide a strong, lightweight, flexible, and moisture proof package for the pellets.
The process of modified Ravishankar would have comprised mixing dried EPDM particles together with a silica powder in a mixing device and subsequently packaging the resulting silica powder coated particles in a polyethylene bag.  The polyethylene bag 
While modified Ravishankar is silent regarding the absence of moisture condensation being visible in the bag interior from 7 days after the bag is sealed to 100 days after the bag sealed, it is noted that presence of condensation is dependent on the ambient temperature inside and outside the bag. It is common knowledge that if the temperature outside the bag is equal to or higher than the temperature inside the bag, no condensation will form on the interior of the bag. As such, the Examiner contends that in such situations, the package of modified Ravishankar would have necessarily met the limitations of claim 1. 
Additionally and/or alternatively, it is noted that the sealed package of the process of modified Ravishankar would have been formed from a moisture proof polyethylene film and the EPDM pellets inside the bag would have had a moisture content which extends down to 0wt%. Furthermore, the EPDM pellets would have been coated with a colloidal silica powder which is hydroscopic. This position is supported by PPG 1 which serves as evidence that silica is hygroscopic (page 3 — under “Storage/Shelf Life”).  As such, it is evident EPDM pellets of modified Ravishankar would have been coated in a powder comprising a hygroscopic agent which would have intrinsically functioned to remove moisture from the environment of the package of modified Ravishankar. Therefore, taking into consideration that the sealed package produced by the process of modified Ravishankar would have been formed from a moisture proof polyethylene resin and the EPDM pellets contained inside would have 
Regarding claim 9, with respect to the claimed maximum unconfined yield strength of an EPDM resin, the factor which Applicant's specification identifies as being critical to achieving the claimed property is presence of a low moisture silica coating on the pellets (see paragraphs 0008, 0009, 0099, 0104, Table 4, Figs. 2 and 3 of  Applicant's specification as filed). Regarding the presence of a silica powder coating and the moisture level of the EPDM resin pellets in the package of modified Ravishankar, when addressing claim 9, the Examiner has established that the pellets would have comprised a coating comprising an amorphous silica powder and that the EPDM resin pellets would have comprised as little as 0wt% of moisture. It also noted that the ethylene content of the EPDM resin of modified Ravishankar would have also met the limitations of the claims. As such, EPDM resin pellets in the package formed by the process of modified Ravishankar would have been identical or substantially identical to the coated pellets produced by the process claimed and disclosed by Applicant.  Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the packaged EPDM resin pellets produced by the process of modified Ravishankar would have met the limitation of claim 9.
Regarding claims 10 and 11, Karg teaches that the colloidal silica portioning agent in the powder treatment may be HiSil 233 (col. 4 lines 50-53). PPG 2 serves as evidence that HiSil 200 series silica products, including HiSil 233, are amorphous silicas 
Karg also teaches that partitioning agent may also be talc (col. 4 lines 47-50). MPEP 2144.06 (I) establishes that it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose. As such, it would have been obvious for one of ordinary skill in the art to have used a combination of tale and amorphous silica to coat the EPDM pellets of modified Ravishankar as recited in claim
11.
Regarding claim 12, Karg teaches that the resinous material that fibrillates of the surface treatment form a network or web (col. 3 lines 35-50).  As such, at the portions of the surface of the EPDM pellets of modified Ravishankar where the network or web of resinous material is not present, the silica-based powder would be present which reads on the limitations of the claim.
Regarding claim 13, Karg teaches coating elastomers with 0.5 to 5wt%(i.e. 5,000 to 50,000 ppm) of the partitioning agent relative to the weight of the elastomer (col. 5 lines 27-29); a range of amounts which overlaps, and therefore renders obvious, the claimed range of amounts.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

inter alia, a silica powder [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782